FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 10, 2021

                                       No. 04-21-00265-CV

                  IN THE INTEREST OF B.M.S. AND J.R.S., CHILDREN

                  From the 454th Judicial District Court, Medina County, Texas
                                Trial Court No. 18-11-25367-CV
                            Honorable Vivian Torres, Judge Presiding


                                          ORDER

       Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which she asserts there are no meritorious issues to
raise on appeal. See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944 (Tex. App.—San
Antonio May 21, 2003, no pet.) (applying the Anders procedure in a criminal case to an appeal
from the termination of parental rights). Counsel certifies she has served copies of the brief and
motion on appellant, informed appellant of her right to review the record and file her own brief,
and explained to appellant the procedure for obtaining the record. See Nichols v. State, 954
S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.—San Antonio 1996, no pet.); see also Kelly v. State, 436 S.W.3d 313 (Tex. Crim.
App. 2014). If appellant desires to file a pro se brief, she must do so within twenty (20) days
from the date of this order.

       The Department has filed a response waiving its right to file a brief in this case unless
appellant files a pro se brief. If appellant files a timely pro se brief, the State may file a
responsive brief no later than twenty (20) days after appellant’s pro se brief is filed in this court.

      We further ORDER the motion to withdraw filed by appellant’s counsel to be HELD IN
ABEYANCE pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988);
Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008).

        We instruct the Clerk of this Court to serve a copy of this order on appellant, her counsel,
the attorney for the State, and the clerk of the trial court.



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court